Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendments to claims 1, 8, and 9 require that the comparison of claim 9 is between an image rendered in an instance of a virtual video game environment for display by a video game system executing a video game application and the first received image.  Applicant’s remarks do not address where support for this 
In the interest of compact prosecution, for applying prior art, claim 9 will be interpreted in line with the specification, i.e. “the method further comprises determining a comparison between [a separately rendered] two dimensional view and the first image”, i.e. a two dimensional view rendered separately from the one or more renderings generated by the video game systems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 7, 8, 10, 12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller).
Regarding claim 1, the limitation “a computer-implemented method comprising: receiving a first image and a first geolocation from a first user device” is taught by Gausebeck (Gausebeck describes a system for using received 2D image data to generate 3D models based on derived 3D data corresponding to features in the 2D image(s), e.g. abstract, paragraph 62, where the received 2D images are captured using a user device, e.g. paragraph 64, and in some instances include geolocation data associated with the image, e.g. paragraphs 129, 132, 133.)
The limitations “identifying an object depicted in the first image; determining a first characteristic of the object based on the received image” are taught by Gausebeck (Gausebeck determines depth information for one or more visual features using a machine learning model, where the visual features may be objects, e.g. paragraphs 65, 66, which may be recognized in the 2D images using machine learning, e.g. paragraph 161.)
The limitations “generating a three dimensional representation of the object based on the first characteristic of the object; storing, in an electronic data store, the three dimensional representation of the object” is taught by Gausebeck (Gausebeck derives 3D data for the features/objects in the received 2D image(s) in the form of estimated depths, e.g. paragraphs 65-69, and then generates a 3D model of the 
The limitations (addressed out of order) “receiving a second image and a second geolocation from a second user device; obtaining, from the electronic data store, three dimensional object data corresponding to characteristics of objects in the surrounding geolocation of the second user device including the three dimensional representation of the object; determining a second characteristic of the object based on the second image; modifying the three dimensional representation of the object based on the second characteristic as depicted in the second image to generate a modified three dimensional object representation; storing, in the electronic data store, the modified three dimensional object representation” are taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, which may be captured by a separate capture device, e.g. paragraph 64, and include geolocation data, e.g. paragraph 133, where the separate capture device is proximate to the first geolocation, i.e. captures a view of a nearby and/or overlapping space, e.g. paragraph 75 describing alignment of corresponding features of the plurality of images.  Further, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be 
The limitation “generating one or more renderings of the three dimensional representation of the object in an instance of a virtual video game environment for display by a plurality of video gaming systems that execute a video game application” is implicitly taught by Gausebeck (Although Gausebeck notes that 3D reconstructions may be used in video games, e.g. paragraph 3, as well as that the reconstructed model can be accessed by multiple client devices for rendering images including augmented reality applications, e.g. paragraphs 64, 82-86.  While Gausebeck does not explicitly indicate that the rendered images are for use in video game applications, and one of ordinary skill in the art would have found it to be an implicit possibility, in the interest of compact prosecution, Miller is cited for explicitly teaching this feature.  Miller describes an augmented reality system including virtual representations of physical objects, e.g. abstract, paragraphs 103-105, where the system captures data for generating a virtual environment using one or more user devices, e.g. paragraphs 93, 105, and the augmented reality application may be a video game being executed on multiple client devices, e.g. paragraphs 170-173.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models for use in augmented reality to incorporate Miller’s augmented 
The limitations “updating the object in the virtual video game environment for at least a subset of video gaming systems executing the video game application by incorporating the modified three dimensional object representation into the virtual video game environment; and causing to display, by at least one of the video gaming systems executing the video game application, a portion of the virtual video game environment including the updated object” is taught by Gausebeck in view of Miller (As discussed above, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  That is, Gausebeck’s system continuously modifies the 3D environment model according to 2D image data captured by additional device(s), where the updated 3D scene model is stored in memory and then accessed by devices using the continuously updated model for rendering, e.g. paragraph 63, 82, 87.  Further, as taught in view of Miller, the continuously updated model may be used in a video game application, analogous to paragraphs 170-173, with continuously incorporated updates as taught by Gausebeck.)

Regarding claim 4, the limitation “wherein the characteristics of the objects are obtained from a database that stores data corresponding geolocation data to object characteristics” is taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, including geolocation data, e.g. paragraph 133, where the alignment is based on determining correspondences between pixels represented in 3D as point clouds, e.g. paragraph 75.  The points of the point cloud have color data of the corresponding 2D image, and 3D positions determined based on the 3D depth data, e.g. paragraph 65, and the auxiliary geolocation data associated with the 2D image data, e.g. paragraphs 75, 129, 133, where the 2D images, 3D depth data, and 3D scene models are stored together with associated auxiliary geolocation data, e.g. paragraphs 63, 136.  That is, the device 104 stores data corresponding geolocation data to object characteristics, i.e. the 3D depth data, 2D image data, and auxiliary geolocation information describing the positions and colors of points in the 3D point clouds corresponding to each 2D image, and the characteristics are determined based on 
Regarding claim 7, the limitation “arranging the two or more modified three dimensional object representations in the virtual video game environment based on relative location of the modified three dimensional object representation with other objects depicted in the first image” is taught by Gausebeck (As discussed in the claim 1 rejection above, the 3D object models are placed into the 3D scene of the environment, e.g. paragraphs 72, 77, 78, 87, where the reconstructed 3D object models are placed in the corresponding locations as depicted in the capture 2D images, e.g. as shown in figure 2.  That is, the relative arrangement of the 3D models of the objects is based on the 3D data derived from their relative locations as depicted in the 2D image(s).)
Regarding claim 8, the limitation “wherein generating the one or more renderings comprises rendering a two dimensional view from a virtual camera with a virtual position corresponding to a position of a real camera that captured the first image” is taught by Gausebeck (While not explicitly addressed by Gausebeck, it is inherently possible for the client devices, corresponding to the video gaming systems, to be placed at a viewpoint corresponding to one of the source image viewpoints, when executing the blended augmented reality video game application.  In such an instance, the rendered image would be from a virtual camera viewpoint that is the same as the viewpoint of the (first) source image.)
Regarding claims 10, 19, and 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.

	Regarding claim 14, the limitation “wherein the first user device includes a mobile phone or augmented reality device” is taught by Gausebeck (Gausebeck teaches that 
	Regarding claim 15, the limitation “wherein the one or more processors are further configured to cause rendering of a two dimensional view by the first user device” is taught by Gausebeck (Gausebeck indicates that in some instances, a single device may perform all of the capture, processing, rendering, and display functions of the system, e.g. paragraph 95.)
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. Gausebeck teaches updating a 3D model based on input from second device(s) in proximity to the first object, and in view of Miller, the 3D model may correspond to a video game environment.
	Regarding claim 17, the limitation “wherein the one or more processors are further configured to: generate a rendered scene by generating a fully virtual rendered scene for the first user device” is taught by Gausebeck in view of Miller (Gausebeck teaches rendering images of the reconstructed 3D environment model using the user device 130, e.g. paragraph 62, including fully virtual scenes, e.g. paragraphs 77-81, 83-86, figures 2-4.  Similarly, Miller, e.g. paragraphs 103, 104, teaches that the blended mode presents a fully virtual scene incorporating representations of physically detected objects.)
	The limitation “generate an augmented reality rendered scene for a second user device by retrieving the virtual video game environment with the three dimensional representation of the object” is taught by Gausebeck in view of Miller (Gausebeck 
	Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above, except that the second device is the device performing virtual reality display, which, as discussed in the claim 17 rejection above, would have been taught by Gausebeck in view of Miller, i.e. a variety of user devices may be used for image capture and for operation of the video game application, where both the first and second device could be used for either augmented or virtual blended mode gaming as taught by Miller. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller) as applied to claim 1 above, and further in view of “Toward Scene Understanding with Detailed 3D Object Representations” by M. Zeeshan Zia (hereinafter Zia).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models for use in augmented reality, incorporating Miller’s augmented reality gaming application being executed on multiple user devices, to include Zia’s 3D object representation based scene understanding technique in order to generate accurate reconstructions of 3D objects from a single image, including occluded portions of visible objects.  Gausebeck indicates any number of machine learning techniques .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller) as applied to claim 1 above, and further in view of “Rendering Synthetic Objects into Legacy Photographs” by Kevin Karsch, et al. (hereinafter Karsch).
Regarding claim 9, the limitation “determining a comparison between [a] rendered two dimensional view and the first image by determining a percentage of pixels that meets a threshold requirement from a pixel by pixel comparison” is not explicitly taught by Gausebeck (Gausebeck does not explicitly suggest comparing a rendered 2D view to an input 2D image.)  However this limitation is suggested by Karsch (Karsch describes a system for constructing a 3D geometrical model with estimation of a physical lighting model from a 2D photograph, e.g. abstract, section 1, which involves estimating 3D geometry, and estimating illumination parameters based on the geometry and image, as described in section 3, 3.1, 3.2, which includes refining 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models for use in augmented reality, incorporating Miller’s augmented reality gaming application being executed on multiple user devices, to include Karsch’s lighting parameter estimation technique in order to estimate lighting parameters accurate enough to render the 3D environment model in a manner that looks like a real photograph to users, as taught by Karsch, section 6.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/18/20, with respect to the rejection(s) of claim(s) 1, 3-4, 6-10, 12, 14-19 under 35 U.S.C. 103 in view of Gausebeck, Karsch, and Zia have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gausebeck, Karsch, Zia, and Miller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT BADER/Primary Examiner, Art Unit 2619